PER CURIAM
Pursuant to ORS 183.400, petitioner challenges OAR 255-032-0010(3), a rule adopted by the Board of Parole and Post-Prison Supervision. That rule provides, in part, that “[t]he minimum period of confinement for a person sentenced to life for Murder under ORS 163.115 committed on or after June 30, 1995, shall be twenty-five (25) years.” According to petitioner, the rule violates Article I, section 16, of the Oregon Constitution because it subjects persons convicted of murder between June 30, 1995 and October 23, 1999, to the same punishment (a minimum of 25 years in prison) as someone convicted of the more serious crime of aggravated murder during that same period. We have considered petitioner’s arguments and conclude that discussion of them would be of no benefit to the bench, the bar, or the public; the rule does not violate Article I, section 16, as petitioner contends.
OAR 255-032-0010(3) held valid.